       Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 1 of 8
                                                                                           FILED
                                                                                        U.S. District Court
                                                                                        nistrict of Kansas

                                                                                       FEB 11 Z020
                                                                                  Cler~Court
                                                                                  By--.~--Deputy Cleric
                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                         Plaintiff,

      v.                                               Case No. 19-CR-10023-03-JWB


QUINTEZ T. GALBERT,

                        Defendant.




                                      PLEA AGREEMENT

       The United States of America, by and through Assistant United States Attorney, Alan G.

Metzger and Quintez T. Galbert, the defendant, personally and by and through her counsel, Ian

Clark, hereby enter into the following Plea Agreement pursuant to Rule 11 of the Federal Rules of

Criminal Procedure:

       1.      Defendant's Guilty Plea. The defendant agrees to plead guilty to Count 12 of the

Indictment charging a violation of 18 U.S.C. § 472, that is, Attempt to Pass Counterfeit Currency.

By entering into this Plea Agreement, the defendant admits to knowingly committing the offense,

and to being guilty of the offense. The defendant understands that the maximum sentence which

may be imposed as to Count 12 of the Indictment is not more than twenty years of imprisonment,

a $250,000 .00 fine , not more than three years of supervised release, and a $100.00 mandatory

special assessment.

       2.      Factual Basis for the Guilty Plea. The parties agree the facts constituting the

offense to which the defendant is pleading guilty are as follows :



                                                                                        Ver. 19-01
        Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 2 of 8




       On August 21 , 2017, Defendant Galbert was given $900 in counterfeit currency, which
       she knew to be counterfeit. She was asked to purchase $900 in gift cards from Dillons
       with the counterfeit currency. Defendant Galbert was driven to the Dillons at 4747 S.
       Broadway,Wichita, Kansas, where she attempted to purchase $900 in gift cards with the
       counterfeit currency. The cashier, however, recognized the currency as counterfeit and
       refused the sale. Defendant Galbert took the $900 of counterfeit currency with her, and
       left the store. Security video show that Defendant Galbert is the person who attempted to
       pass the counterfeit currency.

       Defendant Galbert possessed and attempted to pass the counterfeit currency with the
       intent to defraud Dillons.

       There is no evidence that Defendant Galbert engaged in any activity which would
       implicate the application of US.S.G. §2B5.l(b)(2) to the calculation of his offense level
       under the guidelines


       3.      Application of the Sentencing Guidelines. The parties request that the Court

apply the United States Sentencing Guidelines (Guidelines) to calculate the applicable sentence

and impose a sentence consistent with the Guidelines.        The defendant agrees to waive all

constitutional challenges to the validity of the Guidelines.     The defendant understands and

acknowledges that the Court will find, by a preponderance of the evidence, the facts used to

determine the offense level, and in making its findings, that the Court may consider any reliable

evidence, including hearsay. Nothing in this section prevents the parties from filing objections to

the Presentence Report prepared by the United States Probation Office, or from arguing the

application of specific sections of the Guidelines. The parties agree that the Court will determine

the final Guideline range. The parties understand this Plea Agreement binds the parties only and

does not bind the Court.

       4.      Relevant Conduct. The parties have agreed to the application of the Guidelines.

Therefore, the defendant agrees that the conduct charged in any dismissed counts, as well as all

other uncharged related criminal activity, will be considered as relevant conduct for purposes of

calculating the offense level for the count(s) of conviction, in accordance with United States


                                                2
           Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 3 of 8




Sentencing Guidelines (U.S .S.G.) § lB 1.3. The United States contends that the relevant conduct

regarding the amount of face value of the counterfeit items attributable to Defendant Galbert is as

follows:

          The defendant possessed and passed, or attempted to pass, counterfeit obligations of the

          United States on the following dates to the following entities in the following amounts:

          Count 17       Dillons        7-21-17        $500

          Count 16       Dillons        7-21-17        $500

          Count 15       Dillons        7-26-17        $800

          Count 11       Dillons        10-13-17       $800

          Count 10       Dillons        10-20-17       $800

          Uncharged      I-Hop          10-4-17        $50

          Uncharged Attempt Dillons 10-12-16           $100

The defendant reserves the right to dispute any or all of the relevant conduct alleged by the United

States.

          5.     Government's Agreements. In return for the defendant's plea of guilty as set forth

herein, the United States Attorney for the District of Kansas agrees:

          (a)    to dismiss the remaining counts of the indictment at the time of sentencing;

          (b)    to not file any additional charges against the defendant arising out of the facts
                 forming the basis for the present indictment;

           (c)   to recommend a sentence at the low end of the applicable Guideline range, and to
                 allow the defendant to reserve the right to request a downward departure and/or a
                 variance; and

          (d)    to recommend the defendant receive a two (2) level reduction in the applicable
                 offense level under U.S.S.G. § 3El.1 for acceptance ofresponsibility. In addition,
                 if her offense level is 16 or greater, prior to any reduction for acceptance of
                 responsibility, and the Court finds she qualifies for a two-level reduction, the
                 United States will move at the time of sentencing for an additional one-level


                                                   3
        Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 4 of 8




               reduction for acceptance of responsibility because she timely notified the
               government of her intention to enter a plea of guilty.

       The United States' obligations under this Paragraph are contingent upon the defendant' s

continuing to manifest an acceptance ofresponsibility. If the defendant denies or gives conflicting

statements as to her involvement, falsely denies or frivolously contests relevant conduct the Court

determines to be true, willfully obstructs or impedes the administration of justice, as defined by

U.S.S.G. § 3Cl.1 (or willfully attempts to do so), or has engaged in additional criminal conduct,

the United States reserves the right to petition the Court for a hearing to determine if she has

breached this Plea Agreement.

       If the Court finds by a preponderance of the evidence that the defendant ( 1) has breached

or violated this Plea Agreement; (2) has willfully obstructed or impeded the administration of

justice, as defined by U .S.S.G. § 3Cl.1 (or willfully attempted to do so); (3) has engaged in

additional criminal conduct; or (4) has otherwise failed to adhere to this Plea Agreement's terms,

the United States shall not be bound by this Paragraph, and may pursue any additional charges

arising from the criminal activity under investigation, as well as any charges for any perjury, false

statement, or obstruction of justice that may have occurred.

       If the Court finds the defendant has violated this Plea Agreement, she understands and

agrees that all statements she made, any testimony she gave before a grand jury or any tribunal, or

any leads from such statements or testimony, shall be admissible against her in any and all criminal

proceedings. The defendant waives any rights which might be asserted under the United States

Constitution, any statute, Federal Rule of Criminal Procedure 11(:f), Federal Rule of Evidence 410,

or any other federal rule that pertains to the admissibility of any statements she made subsequent

to this Plea Agreement.




                                                 4
         Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 5 of 8




        6.       Sentence to be Determined by the Court. The defendant understands that the

sentence to be imposed will be determined solely by the United States District Judge. The United

States cannot and has not made any promise or representation as to what sentence she will receive.

       7.        Withdrawal of Plea Not Permitted. The defendant understands that if the Court

accepts this Plea Agreement, but imposes a sentence with which she does not agree, she will not

be permitted to withdraw her guilty plea.

       8.        Payment of Special Assessment. The defendant understands that a mandatory

special assessment of $100. 00 per count of conviction will be entered against her at the time of

sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

payment in the appropriate amount no later than the day of sentencing. The defendant has the

burden of establishing an inability to pay the required special assessment.            The parties

acknowledge that if the Court finds the defendant is without resources to pay the special

assessment at the time of sentencing, the Court may allow payment during her period of

incarceration.

       9.        Waiver of Appeal and Collateral Attack.          The defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in connection with this

prosecution, her conviction, or the components of the sentence to be imposed herein, including the

length and conditions of supervised release, as well as any sentence imposed upon a revocation of

supervised release. The defendant is aware that 18 U.S.C. § 3742 affords her the right to appeal

the conviction and sentence imposed. The defendant also waives any right to challenge her

sentence, or the manner in which it was determined, or otherwise attempt to modify or change her

sentence, in any collateral attack, including, but not limited to, a motion brought under 28 U.S.C.

§ 2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)),

or a motion brought under Federal Rule of Civil Procedure 60(b ). In other words, the defendant

                                                5
         Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 6 of 8




waives the right to appeal the sentence imposed in this case, except to the extent, if any, the Court

departs upwards from the sentencing Guideline range that the Court determines to be applicable.

However, if the United States exercises its right to appeal the sentence imposed, as authorized by

18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence

received, as authorized by 18 U.S.C. § 3742(a). Notwithstanding the forgoing waivers, the parties

understand that the defendant in no way waives any subsequent claims with regards to ineffective

assistance of counsel or prosecutorial misconduct.

        10.    FOIA and Privacy Act Waiver. The defendant waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, without

limitation, any records that may be sought under the Freedom oflnformation Act, 5 U.S .C. § 552.

The defendant further waives any rights conferred under the Privacy Act of 1974, 5 U.S.C. § 552a,

to prevent or object to the disclosure of records or materials pertaining to this case.

        11.    Full Disclosure by United States. The defendant understands the United States

will provide to the Court and the United States Probation Office all information it deems relevant

to determining the appropriate sentence in this case. This may include information concerning her

background, character, and conduct, including the entirety of her criminal activities.           The

defendant understands these disclosures are not limited to the count to which she is pleading guilty.

The United States may respond to comments she or her attorney makes, or to positions she or her

attorney takes, and to correct any misstatements or inaccuracies. The United States further reserves

its right to make any recommendations it deems appropriate regarding the disposition of this case,

subject only to any limitations set forth in this Plea Agreement. The defendant also has the right

to provide information concerning the offense and to make recommendations to the Court and the

United States Probation Office.

                                                  6
         Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 7 of 8




        12.     Parties to the Agreement. The defendant understands this Plea Agreement binds

only her and the United States Attorney for the District of Kansas, and that it does not bind any

other federal , state, or local prosecution authority.

        13..    Voluntariness of Guilty Plea. The defendant has had sufficient time to discuss

this case, the evidence, and this Plea Agreement with her attorney and she is fully satisfied with

the advice and representation her attorney provided. Further, the defendant acknowledges that she

has read the Plea Agreement, understands it, and agrees it is true and accurate and not the result of

any threats, duress or coercion. The defendant further understands that this Plea Agreement

supersedes any and all other agreements or negotiations between the parties, and unless

subsequently supplemented in writing with the joint approval of the parties, this Plea Agreement

embodies each and every term of the agreement between the parties. The defendant acknowledges

that she is entering into this Plea Agreement and is pleading guilty because she is guilty. She

further acknowledges that she is entering her guilty plea freely, voluntarily, and knowingly.



                                                             Date:./ -/    ti-,.,?tf.2 fJ



                                                             Date: _ _z__,_(_,,Jc..t>~
                                                                                   . : /_-z
                                                                                         _ o_2.._C>
                                                                                                 __
Ass1 tant United States Attorney
Supervisor


                                                                      i In IZP
                                                             Date:- - -7
                                                                       -+--''-L----+7~ ~ - - - - -



                                                             Date    /xi!__ I /2 0 ;}._ c)
                                                                    - -, - -7- - - - - - - -



                                                    7
       Case 6:19-cr-10023-JWB Document 128 Filed 02/11/20 Page 8 of 8




330 N. Main
Wichita, KS 67202
Counsel for Defendant Quintez T. Galbert




                                           8
